By the Court.
This is an appeal from a decree of the Probate Court appointing one Dolan one of two guardians of an illegitimate infant. One of the next of kin of the infant had petitioned for the appointment of another person and has appealed from the decree on the grounds that the appointment of Dolan was not requested and was opposed *237by the next of kin and that he is a partner of the executor of the will of the mother of the infant and the interests of the guardian and such executor appear to be diverse because said infant was not mentioned in the will of his deceased mother.
There is no diversity of interest on the latter ground because an illegitimate child is not included within the meaning of G. L. c. 191, § 20, giving a child omitted from the will of a parent the same share in the estate as if the parent had died intestate unless the facts there stated appear. Kent v. Barker, 2 Gray, 535. King v. Thissell, 222 Mass. 140. The will of the mother having been allowed, it would be utterly unwarranted for a guardian of the infant to prosecute litigation under G. L. c. 190, § 5; c. 191, § 20.
The evidence is not reported. The findings of the judge, without reciting them, disclose careful consideration of all aspects of the interests of the infant in reaching his conclusion and fail to indicate any misuse of judicial discretion. The persons appointed as guardians appear to be disinterested and competent. The appointment of guardians rests in the sound judgment of the probate judge, to be exercised with an eye single to the welfare of the ward. Woodworth v. Spring, 4 Allen, 321. Davis, petitioner, 237 Mass. 47, 49. The desires of the next of kin are not controlling though of course to be given due weight.

Decree affirmed.